Name: Council Regulation (EEC) No 109/84 of 4 January 1984 amending Regulation (EEC) No 3061/79 on common rules for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: trade;  international trade;  leather and textile industries
 Date Published: nan

 18 . 1 . 84 Official Journal of the European Communities No L 15/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 109/84 of 4 January 1984 amending Regulation (EEC) No 3061/79 on common rules for imports of certain textile products originating in the People's Republic of China THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has negotiated an Agree ­ ment with the People's Republic of China (hereinafter referred to as 'China*) on trade in textile products ; Whereas the specific common rules for imports of certain textile products originating in China, which were introduced in order to implement that Agree ­ ment by Regulation (EEC) No 3061 /79 ('), as amended by Regulation (EEC) No 2007/82 (2), apply until 31 December 1983 ; Whereas negotiations are in progress between the Community and China to review this Agreement ; whereas under these circumstances it is necessary to extend the specific common rules established by Regulation (EEC) No 3061 /79 and to set quantitative limits for the year 1984, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3061 /79 is hereby amended as follows : 1 . Article 3 ( 1 ) is replaced by the following : ' 1 . The importation into the Community of the textile products listed in Annex IV originating in China and shipped between 1 January 1980 and 31 December 1984 shall be subject to the annual Community quantitative limits laid down in that Annex.' ; 2. the second indent of Article 18 is replaced by the following : 'It shall apply until 31 December 1984.' ; 3 . the quantitative limits applicable from 1 January to 31 December 1984 listed in the Annex to this Regulation shall be added to Annex IV. Article 2 This Regulation shall enter into force on 1 January 1984. It shall apply until 31 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1983. For the Council The President M. ROCARD (  ) OJ No L 345, 31 . 12. 1979, p. 1 . F) OJ No L 216, 24. 7. 1982, p. 1 . No L 15/2 Official Journal of the European Communities 18. 1 . 84 ANNEX When the constitutive material of the products of categories 1 to 1 14 is not specifically mentioned these products are to be taken to be made exclusively of wool or of fine animal hair, of cotton or of ' synthetic or artificial textile fibres. Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 1 ' 55.05 55.05-13, 19, 21 , 25, 27, 29, 33, 35, 37, 41 , 45, 46, 48, 51 , 53, 55, 57, 61 , 65, 67, 69, 72, 78, 81 , 83, 85, 87 Cotton yarn, not put up for retail sale China D F I BNL UK IRL DK GR EEC Tonnes 1 236 521 107 143 68 93 53 162 2383 2 (') 55.09 55.09-03, 04, 05, 06, 07, 08, 09, 10, 11 , 12, 13, 14, 15, 16, 17, 19, 21 , 29, 32, 34, 35, 37, 38, 39, 41 , 49, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 68, 69, 70, 71 , 73, 75, 76, 77, 78, 79, 80, 81 , 82, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98, 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : China (2) D F I BNL UK IRL DK GR EEC Tonnes 2803 4 720 1 753 3 228 3 960 501 1 533 205 18 703 55.09-06, 07, 08, 09, 51 , 52, 53, 54, 55, 56, 57, 59, 61 , 63, 64, 65, 66, 67, 70, 71 , 73, 83, 84, 85, 87, 88, 89, 90, 91 , 92, 93, 98, 99 a) Of which other than unbleached or bleached China D F I BNL UK IRL DK GR Tonnes 280 472 175 (') 396 50 153 154 3 56.07 A 56.07-01 , 04, 05, 07, 08, 10, 12, 15, 19, 20, 22, 25, 29, 30, 31 , 35, 38, 39, 40, 41 , 43, 45, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : China (2) D F I BNL UK IRL DK GR EEC Tonnes 344 181 214 2 275 54 54 70 33 3 225 . 56.07-01 , 05, 07, 08, 12, 15, 19, 22, 25, 29, 31 , 35, 38, 40, 41 , 43, 46, 47, 49 x a) Of which other than unbleached or bleached China D F I BNL UK IRL . DK GR Tonnes 34 18 21 0 5 5 7 7 (') Category 2 including cotton fabrics (absorbent gauze),.destined for the retail trade, not impregnated or coated with pharmaceutical substances, falling within heading No 30.04 of the Common Customs Tariff, and smaller than 50 x 50 cm. (J) See Appendix. 18 . 1 . 84 Official Journal of the European Communities No L 15/3 Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23, 24, 26, 41 , 50, 58, 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments China D F I BNL UK IRL DK GR EEC 1 000 pieces 1 330 1 440 773 522 695 30 109 27 4 926 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31, 33, 34, 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : . Jerseys, pullovers, slip-overs, waist ­ coats, twinsets, cardigans, bedjackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres China (') D F I BNL UK IRL DK GR EEC 1 000 pieces 1 653 864 772 446 1 250 33 100 27 5 145 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68, 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks, of wool, of cotton or of man-made textile fibres China (') D F I BNL UK IRL DK GR EEC 1 000 pieces 2 975 1 102 659 941 324 45 305 31 6 382 7 60.05 A II b) 4 aa) 22 33 44 55 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II. Other China D F I BNL UK IRL DK 1 000 pieces 670 239 295 129 176 21 55 61.02 Bile) 7 bb) cc) dd) 60.05-22, 23, 24, 25 61.02-78, 82, 84 Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres GR EEC 22 1 607 (') See Appendix. No L 15/4 Official Journal of the European Communities 18 . 1 . 84 Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR EEC 1 000 pieces 3 422 609 647 521 880 42 401 27 6 549 9 55.08 62.02 B III a) 1 55.08-10, 30, 50, 80 62.02-71 Terry-towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics China D F I BNL UK IRL DK GR EEC Tonnes 826 294 346 178 502 20 255 9 2 430 10 60.02 A 60.02-40 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials China (') D UK 1 000 pairs 1 970 719 10 and 11 60.02 60.02-40, 50, 60, 70, 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized China F 1 000 pairs 2 137 12 60.03 A B I II b) C D 60.03.-11 , 19, 20, 27, 30, 90 Stockings, under stockings, socks, ankle ­ socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres China D F I BNL UK IRL DK GR EEC 1 000 pairs 1 198 4 595 495 1 078 1 072 31 259 48 8 776 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48, 56, 75, 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres China BNL IRL 1 000 pieces 676 41 (') See Appendix. 8 . 1 . 84 Official Journal of the European Communities No L 15/5 Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 14 B 61.01 B V b) 1 2 3 61.01-41 , 42, 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats, rain ­ coats and other coats, cloaks and capes, other than those of category 14 A, of wool, of cotton or of man-made textile fibres China D I UK IRL 1 000 pieces 50 21 16 1 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33, 35, 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 1 5A, of wool, of cotton or of man-made textile fibres China I IRL 1 000 pieces 26 3 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (inclu ­ ding coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits China F 1 000 pieces 166 17 61.01 B V a) 1 2 3 61.01-34 ; 36 ; 37 Men's and boys' outer garments : Men's and boys' woven jackets (exclu ­ ding waister jackets) and blazers, of wool, of cotton or of man-made textile fibres China I UK 1 000 pieces 24 41 18 61.03 B C 61.03-51 , 55, 59, 81 , 85, 89 Men's and boys' under garments, inclu ­ ding collars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts, of wool , of cotton or of man-made textile fibres China D F I BNL UK Tonnes 58 46 168 14 81 19 61.05 B I III 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight China (') D F I BNL UK IRL DK GR EEC 1 000 pieces , 15 238 4197 8 630 1 1 863 6 997 196 1 765 162 49 048 See Appendix. No L 15/6 Official Journal of the European Communities 18 . 1 . 84 Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 20 62.02 B I a) c) 62.02-12, 13, 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furni ­ shing articles : B. Other : Bed linen, woven China D F I BNL UK IRL DK GR EEC Tonnes 0 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26, 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR EEC 1 000 pieces I 2131 (')620430251348156232 3 889 23 56.05 B 56.05-51 , 55, 61 , 65, 71 , 75, 81 , 85, 91 , 95, 99 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres, not put up for retail sale China BNL Tonnes 1 970 24 60.04 B IV b) 1 bb) d) 1 bb)' 60.04-47, 73 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres China F BNL 1 000 pieces 252 84 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 , 53, 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or synthetic fibres China F I BNL UK 1 000 pieces 312 228 . 89 134 26 60.05 A II b) 4 cc) 1 1 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II. Other China , UK 1 000 pieces 346 (') See Appendix. 18 . 1 . 84 Official Journal of the European Communities No L 15/7 Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 26 (cont 'd) 61.02 Bile) 4 bb) cc) . dd) ee) 60.05-45, 46, 47, 48 61.02-48, ' 52, 53, 54 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man-made textile fibres 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52, 54, 58 61.02-57, 58, 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II. Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts, including divided skirts China UK 1 000 pieces 166 30 A 61.04 B I 61.04-11 , 13, 18 Women's, girls' and infants' under garments : Women's, girls' and infants' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres China F I 1 000 pieces 1 134 116 31 61.09 D 61.09-50 Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres, woven, knitted or crocheted China UK 1 000 pieces 359 32 ex 58.04 58.04-07, 11 , 15, 18, 41 , 43, 45, 61 , 63, 67, 69, 71 , 75, 77, 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres China D F I BNL UK IRL DK GR EEC Tonnes 668 434 340 191 469 36 106 55 2 299 No L 15/8 Official Journal of the European Communities 18 . 1 . 84 Cate ­ gory CCT heading No NIMEXE code (1984) ' Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (con ­ tinuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like China F Tonnes 317 36 51.04 Bill 51.04-55, 56, 58, 62, 64, 66, 72, 74, 76, 81 , 89, 93, 94, 97, 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elasto ­ meric yarn China F Tonnes 214 37 56.07 B 56.07-50, 51 , 55, 56, 59, 60, 61 , 65, 67, 68, 69, 70, 71 , 72, 73, 74, 77, 78, 82, 83, 84, 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : China D F I BNL UK IRL DK GR EEC Tonnes 1 638 730 772 578 946 50 845 43 5 622 37 a) 56.07-50, 55, 56, 59, 61 , 65, 67, 69, 70, 71 , 73 , 74, 77, 78, 83, 84, 87 a) Of which other than unbleached or bleached China D F I BNL UK IRL DK GR EEC Tonnes 491 219 232 179 283 15 254 13 1 686 18 . 1 . 84 Official Journal of the European Communities No L 15/9 Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member  States Units Quantitative limits from 1 January to 31 December 1984 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59, 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other fur ­ nishing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric China (') D F I BNL UK IRL DK GR EEC Tonnes 1 111 678 564 472 446 34 104 460 3 869 40 62.02 B IV a) c) 62.02-83, 85, 89 Bed linen, table linen, toilet linen and kitchen linen, curtains and other fur ­ nishing articles : B. Other : Woven curtains (other than net curtains) and furnishing articles, of wool, of cotton or of man-made textile fibres China I Tonnes 315 58 58.01 58.01-01 , 11 , 13, 17, 30, 80 Carpets, carpeting and rugs, knotted (made up or not) China GR Tonnes 0 59 58.02 ex A B 59.02 ex A 58.02-04, 06, 07, 09, 56, 61 , 65, 71 , 75, 81 , 85, 89, 90 59.02-01 , 09 Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and " 'Karamanie' rugs and the like (made up or not): Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karmanie' rugs and the like (made up or not); floor covering, of felt China F Tonnes r 185 68 60.04 A I II a) b) c) III a) b) c) d) 60.04-02, 03, 04, 06, 07, 08, 10, 11 , 12, 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rub ­ berized China UK Tonnes 45 (') See Appendix. No L 15/10 Official Journal of the European Communities 18 . 1 . 84 Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II. Other Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres China F BNL UK DK 1 000 pieces 239 159 226 95 75 60.05 AIIb)4ff) 60.05-66, 68 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II. Other : Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, exclu ­ ding ski suits China UK 1 000 pieces 25 76 61.01 B I 61.02 B II a) 61.01-13, 15, 17, 19 61.02-12, 14 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing ; women's, girls' and infants' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres China I F BNL Tonnes 102 63 78 61.01 All Bill V f) 1 g) 1 2 3 61.01-09, 24, 25, 26, 81 , 92, 95, 96 Men's and boys' outer garments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear, ski suits consis ­ ting of two or three pieces and other ' outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man ­ made textile fibres China (') F I Tonnes 243 210 (') See Appendix. 18 . 1 . 84 Official Journal of the European Communities No L 15/11 Cate ­ gory CCT heading No NIMEXE code (1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 80 61.02 A 61.04 A 61.02-01 , 03 61.04-01 , 09 Women's, girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Women's, girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres China F UK Tonnes 102 118 82 60.04 B IVa) c) 60.04-38, 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres China BNL UK Tonnes 28 57 87 61.10 61.10-00 Gloves, mittens, mitts, stockings, stocks and sockettes, not knitted or crocheted China UK Tonnes 63 89 61.05 A 61.05-20 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU per kilogram net weight \ China D F I BNL UK IRL DK GR EEC 1 000 pieces | 0 91 62.04 All B II 62.04-23, 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents China F BNL Tonnes 236 110 (') See Appendix. No L 15/12 Official Journal of the European Communities 18 . 1 . 84 Appendix to Annex Category Supplier country Provisions 2 China Possibility of transfer with category 3 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 3. 2a China The following levels apply to Benelux for the category combined with category 3 a) : 210 tonnes for 1984. 3 China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made, except Benelux, where the category is merged with category 2. 3 a) China See category 2 a). 5 China The following, sub-limits apply within the quantitative limits pre ­ scribed in the Annex for the Community and the United Kingdom : Jerseys and pullovers of fine animal hair, furthermore, for the UK this sub-limit covers the same products made of wool : (pieces) 1984 EEC 48 700 UK 10 800  ¬ China The following sub-limits apply within the quantitative limits pre ­ scribed in the Annex for Benelux : Long trousers : 455 000 pieces for 1984. 10 China The quantitative limits prescribed in the Annex include gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, of category 11 , of wool, of cotton or of man-made fibres. The following sub-limits apply within the quantitative limits pre ­ scribed in the Annex for the United Kingdom : Knitted gloves, mittens and mitts of category 10 (coated or impreg ­ nated) : 23 175 pairs for 1984. 19 China The quantitative limits prescribed in the Annex include cotton handkerchiefs of category 89. 20 China See category 39. 21 China This figure includes a quantity reserved for the industry of 213 000 pieces for 1984. 18 . 1 . 84 Official Journal of the European Communities No L 15/13 Category Suppliercountry Provisions 39 China The quantitative limits prescribed in the Annex include bed linen of category 20. The following sub-limits apply within the quantitative limits pre ­ scribed in the Annex for France : Household linen other than embroidered : 168 tonnes for 1984. The following sub-limits apply within the quantitative limits pre ­ scribed in the Annex for Benelux : Bed linen : 42 tonnes for 1984. 58 China For Greece, further consultations will be held on imports. 78 China The quantitative limits prescribed in the Annex include other women's outerwear of category 81 . 89 China See category 19 . For the Federal Republic of Germany, 26 % of all the quantitative limits prescribed in the Annex are reserved for use at the Berlin Fair.